Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 12/3/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movement analyses”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the movement analyses”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 19, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] full-body movement analysis method for providing a quantitative movement assessment, comprising the steps of:
(a)    recording […] video, pressure data, and motion data during an individual’s movement training;
(b)    synchronizing [the] video, pressure data and motion data with audio using timestamps from a common timebase in the audio;
(c)    transferring the collected data […];
(d)    receiving the transferred data […];
(e)    conducting a full-body movement analysis of the individual using the transferred data wherein the movement analysis comprises:
a comparison of the received synchronized foot pressure data points with model foot pressure data points;
an analysis of…(intertarsal joints);
(f)    determining results of the movement analysis;
(g)    communicating the results […]; and
(h)    displaying the full-body results […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “data capture system”, “synchronization module”, “central computing entity”, “communication system”, “smart device”, “input device”, and/or “database” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “data capture system”, “synchronization module”, “central computing entity”, “communication system”, “smart device”, “input device”, and/or “database these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20090163834 A1 by Wilssens (“Wilssens”), in view of PGPUB US 20170296116 A1 by McCarthy et al (“McCarthy”), further in view of PGPUB US 20140199672 A1 by Davidson (“Davidson”).
In regard to Claims 1 and 19, Wilssens teaches a […] movement analysis system for providing a quantitative movement assessment, comprising:
a data capture system to record and capture video, [and], pressure data […] during an individual’s movement;
a synchronization module wherein captured video, motion data, and pressure data is synchronized [using] a common timebase […]; 
(see, e.g., p53);
a central computing entity comprising:
(see, e.g., Figure 5, s3);
a memory, wherein instructions are stored; and a processor for executing the stored instructions and configured to:
(see, e.g., p70);
		[…]

(see, e.g., p11, 63, and 71);
determine results of the movement analyses, wherein the results contain visual data; and
[display] the results […] on a display screen […].
		(see, e.g., F4 and 27-28);
Furthermore, to the extent to which the otherwise cited prior art may fail to teach all of the claimed limitations, however, in an analogous reference McCarthy teaches
a data capture system to record and capture […] audio, pressure data, and motion data during an individual’s movement;
(see, e.g., p19-20);
a synchronization module wherein captured […], motion data, and pressure data is synchronized with audio using timestamps from a common timebase in the audio, and wherein the synchronized […], audio, motion captured data, and pressure data is transmitted through a communication system; 
(see, e.g., p129 in regard to “synchronization module”; and, e.g., see, e.g., paragraphs 101-102 in regard to “transmitted…”);
receive the transmitted data from the communication system in a database;
(see, e.g., paragraphs 101-102);
transfer the results to a device, wherein the results are…displayed on a display screen of the device
(see, e.g., p83 in regard to “transfer data to the music therapy center.”  In regard to the music therapy center comprising a “device” see, e.g., p125);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features as taught by McCarthy to the system otherwise taught by Wilssens by employing audio prompting as well additional data sources and synchronization as well as employing a client/server model, in order to add additional dimensions to the data analysis so as to provide better diagnostic outcomes for the subject and to increase the flexibility of the system.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach performing a “full-body movement analysis” potentially comprising movements of all of the subject’s limbs and torso, however, in an analogous reference Davidson teaches that functionality.  See, e.g., F3, F3, and F9 in regard to placing sensors so as to characterize the motion of the subject’s limbs and torso.  See, e.g., p45 in regard to characterizing the full-body motion of a golf swing.  See, e.g., p43 in regard to providing a motion analyses report by comparing the subject’s motions to a 3D ideal/trainer motion model.  See, e.g., p14 and 56 in regard to capturing 3D data for comparison.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added employed the system as taught by the combination of McCarthy and Wilssens to characterize the subject’s full-body motion as taught by Davidson
In regard to Claims 2-9, see rejection of Claim 1 in regard to the claimed data sources.  In regard to the specifically claimed analyses (e.g., “dynamic foot pressure”), Wilssens teaches performing various analytics (see, e.g., p63) of human movement as well as Davidson also teaches performing analytics of human movement by comparing the subject’s motions to an 3D ideal/trainer model (p43).  To the extent that Applicant cites no specific algorithm or calculation that must be performed in regard to perform any of its claimed analyses, as well as because these analyses are neither specifically defined in Applicant’s specification nor are they terms of art that provide a metes and bounds, the cited teachings of Wilssens and Davidson (in combination with the additional features as taught by McCarthy) are within the BRI of the claimed analyses because they are analytic characterizations of human movement.
In regard to Claim 10, see rejection of Claim 1 and specifically see McCarthy at, e.g., p129.

In regard to Claims 11-12 and 20, Wilssens teaches providing detailed visual and graphical displays of synchronized data with textual annotations and comments (see, e.g., Figure 20).  Wilssens also teaches providing animations (see, e.g., p69 and 94).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added animations to the visual and graphical displays to allow multiple dimensions of data to be visualized at the same time.

Furthermore, while Wilssens teaches capturing video of the subject’s movements and synchronizing them with the other data capture it may not then teach outputting that video along with the analytics of that data
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the captured video to the visual and graphical displays as an additional layer in order to allow multiple dimensions of data to be visualized at the same time.
	Furthermore, to the extent that the visual displays are claimed to appear “color-coded” such printed matter has no functional relationship to the substrate upon which it appears (i.e., the claimed computer display) and thereby does not patentably distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 13, Wilssens teaches providing data plotted over time (see, e.g., F20).  
In regard to Claim 14, Wilssens 
In regard to Claims 15-16, Wilssens teaches providing reference values for other individuals plotted over time along with the subject (see, e.g., p92 and F20).  
In regard to Claim 17, McCarthy teaches transmitting data to a smart device (see, e.g., p101-102) and to the extent that transmitting to a second such device is claimed this is merely the duplication of parts and thereby does not patentably distinguish over the cited prior art.  See MPEP 2144.04(VI)(B).
In regard to Claims 11-12 and 20, Wilssens teaches providing detailed visual and graphical displays of synchronized data with textual annotations and comments (see, e.g., Figure 20).  McCarthy teaches providing an input device for comments in the form of a computer user interface (see, e.g., p77);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the input device taught by McCarthy as a means to input comments to appear on the visual and graphical displays otherwise taught by Wilssens, in order to allow an analyst to provide additional context in regard to the data.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715